IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


DEUTSCHE BANK NATIONAL TRUST COMPANY
AS TRUSTEE FOR ARGENT SECURITIES, INC.,
ASSET-BACKED PASS-THROUGH CERTIFICATES,
SERIES 2005-W4,

             Appellant,

 v.                                                  Case No. 5D16-2983

MYLES P. CORRIGAN, DEBORAH A. SMITH
AND ROCK SPRINGS RIDGE
HOMEOWNERS ASSOCIATION,

             Appellees.

__________________________________/

Opinion filed December 8, 2017

Appeal from the Circuit Court
for Orange County,
Donald A. Myers, Jr., Judge.

W. Bard Brockman, of Bryan Cave LLP,
Atlanta, Georgia, and Zina Gabsi, of Bryan
Cave LLP, Miami, for Appellant.

Tanner Andrews, of Tanner Andrews, P.A.,
Deland, for Appellees, Myles P. Corrigan
and Deborah A. Smith.

No Appearance for other Appellee.

PER CURIAM.

      Deutsche Bank National Trust Company ("Bank") appeals the final judgment

dismissing its foreclosure complaint against Myles P. Corrigan and Deborah A. Smith as
barred by the statute of limitations under Hicks v. Wells Fargo Bank, N.A., 178 So. 3d
957, 959 (Fla. 5th DCA 2015). Because Hicks is limited to cases where the bank relies

on a single default outside the limitations period, see Klebanoff v. Bank of N.Y. Mellon,

228 So. 3d 167, 168-69 (Fla. 5th DCA 2017), it is inapplicable here. In this case, Bank’s

foreclosure action alleges not just the initial default, which is outside the five-year

limitations period, but subsequent defaults as well. Thus, the statute of limitations does

not bar Bank’s foreclosure action, and it was error to conclude otherwise. Id. Accordingly,

we reverse the final judgment under review and remand for further proceedings.

      REVERSED and REMANDED.

SAWAYA, BERGER and LAMBERT, concur.




                                            2